944 F.2d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.USA MCDONALD CORPORATION, d/b/a Norco Products, Respondent.
No. 90-70612.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 9, 1991.*Decided Sept. 11, 1991.

Before EUGENE WRIGHT, FARRIS and TROTT, Circuit Judges.


1
ORDER**


2
The Board's compliance order is well supported by substantial evidence and it will be enforced.   Norco's cross-petition is dismissed.


3
This court's order of December 1988 awarded judgment to the Board and is the law of the case.   It established that Norco is responsible for unfair labor practices.   Norco's subsequent delaying actions have gained it nothing and its arguments on appeal are without merit.


4
ORDER ENFORCED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3